Title: From John Adams to Elbridge Gerry, 19 April 1813
From: Adams, John
To: Gerry, Elbridge



Quincy April 19 1813

A very fortunate day to write to you, My dear Sir, and especialy on a Subject, without which my Letters of  1775 would have been no Blessing.
In my last Letter I intimated a design of looking into other American Historians, after that of Mrs Warren, on the Subject of a Navy.
C.J. Marshal, in the 2nd. Vol. of his Life of Washington p 255 in the month of October September, Says “The importance of a maritime force to the military operations of a Country possessing an immense extent of Seacoast, must always be Sensibly felt; and in an early Stage of the Contest, the particular Attention of the United Colonies was directed more immediately to this interesting Object, by an Event not very unusual in a period of Hostilities, but which, at the time, excited no small degree of resentment.” This Event was the Conflagration of  Book Sangfroid  Account of this pretty Business. “This Measure was loudly reprobated throughout America, and was a means of Stimulating the Attention of the United Colonies to their Marine, and hastening their preparations to bring into operation the means they possessed for retaliating Injuries Sustained at Sea. It was one immediate motive, with The Convention of Massachusetts for granting Letters of marque and reprisal; and was assigned by Congress, in addition to the capture of American Merchantmen on the high Seas, as an inducement for fitting out, Some Ships of War, to man which they directed to two Battalions of Marines to be recruited.
“Though general Letters of Marque Reprisal were not immediately granted by Congress to their continental Cruisers, a measure of equal Efficacy, but less hostile in Appearance, was adopted. Their Ships of War were authorised to capture all Vessels employed in giving assistance to the Enemy, in any manner Whatever; and the Terms used in their Resolution, were Such, that no capture could be made, which might not be construed to come within it. At the repeated and pressing instances of the Commander in chief, they also established Courts to take cognizance of Prizes, and adopted for their Government the general Principles of national Law. A few Small Cruisers had been already fitted out under the Authority, and by the directions of General Washington, and the coasts Soon Swarmed with the Privateers of New England. These Naval Exertions, were attended with valuable Consequences. Many captures were made, and important Supplies of Ammunition were thus obtained, without which it would have been Scarcely possible to have maintained the blockade. of Boston. The Cruisers of Massachusetts were particularly Successful; and Such was the general Spirit of enterprize, that the British Government as well as their  merchants, who Seem to have been under no Apprehension of an Attack on what they was deemed their peculiar Element, Smarted Severely under these first Essays of the Colonists in marritime War.”
“Captain Manley of the Lee Privateer was remarkably Successful active and fortunate.  He made many valuable captures of Vessels laden with military Stores, the most important and acceptable of which, was a large Ordnance Ship, having on board a considerable cargo of Arms and Ammunition, with a complete Assortment of Such working tools, Utensils, and machines as were most needed in the American Camp.” Please to read the next paragraph, page 260 the Substance of which is that the distress of the Brittish Troops was increased by the capture of very many of their provision Ships by the continental and provincial Cruisers.”
This is all the Attention that this Biographical Historian, or Historical Biographer, has bestowed upon this great Subject, at that most critical and most important Subject Period. You, my dear Friend, would not have composed History or Biography in this hasty incorrect and Superficial manner. But Money was to be made; and the Work must be out, while the popular Feeling and expectation were alive, or the Volumes would not Sell. Nine years were too long to hold Such a manuscript under revision and correction.
Had this learned Writer ever read your Law? Or the Journal of Congress, or had The General in his Letters or Minutes taken any Notice of either? Why was the Authority of Massachusetts which enacted the Law in all the Forms of the Constitution by their Charter, called a Convention? It was the General Court, the regular legal constitution at Legislature of The Province, the Crown Governor having abdicated. Neither the Proceedings of the Massachusetts Legislature, nor those of Congress are Stated with any chronological Order, or intelligible perspicuity, or tollerable precision.
When did “Congress at the pressing Instances of Washington establish Courts” &c? Your Law established Courts, and your Executive Power appointed Judges and Edes’s Paper is full of Advertisements of Nathan Cushing and Timothy Pickering Junior of Libels before them of Ships and Cargoes taken. But whenever Congress even courts, or commission Judges. The earliest Step that I recollect in Congress was allowing an Appeal and appointing a Committee of their own Members, to Sitt with full Powers,  as a Court of Appeals. And this I Should have forgotten if I had not been one of these Judges, and heard the Arguments of Lewis Jonathan Dickinson, Sargent and other Lawyers, in Several Causes.
When were “a few small Cruisers fitted out under the Authority and by the direction of General Washington”? What Authority had the General? None at all, but that which he derived from the Authority and Orders of Congress, recorded in their Journal of the fifth of October 1775, desiring (i.e. commanding him to apply to the Council of Massachusetts Bay for the two armed Vesseks in their Service &c &c. &c And Congress in the same Resolution ordered Letters to be written to The Governors Coke and Trumbull to Send their Vessells on the Same Service. All to be employed at the continental expence. By all which it appears that Three States, at least, Massachusetts Rhode Island and Connecticutt, had each of them, two Vessells  at least, fitted armed and equipped, by the State Authorities and at the State expence, without orders, Advice, request or intimation from Congress or their General; and without any other Prompter than their own Wisdom and Foresight.
And here, by the way. The Order of Congress is on the 5th. of October 1775. your Law is printed in Edes’s Gazette of the 13. of November 1775. The Law of Congress, therefore preceeds your Law, by one Month and Eight days. Your Law must have been in Agitation, a long time before it was enacted, and Still a longer time before it was printed in News Paper. The dates of its Conception, its grouth in Embrio and its Birth are not ascertained nor ascertainable by me. Are the Journals, or any Records of the Proceedings of The General Court at Watertown during this Session preserved: and where are they deposited? Where can I find them? one Thing is certain, You had Ships ready on and before the 5th. of October when Congress called upon you to lend them to Washington, and before your Law was printed: but how long before, and by what Steps, and at What dates the Business advanced, does not appear.
Why does Marshall call Manley and his Ship, a Privateer? Manley was fitted by the Authority of Congress the National Sovereign, by Washington as their executive Agent. It ever there was a public Ship, Manleys was one. In Short the Force of Words, legal and political distinctions, and public Records are all equally unknown And unsought by our Historians. The Universal drift, is, to plunder States and Statesmen of all the Merit, all the Glory, and confer it all on Washington. One would think from reading Marshall that Washington was the Father of the Navy; when it is certain that he was frightened at the Thought of one. Not one Word about Broughton or Selman. Where is the dignity, the Impartiality of History?

John Adams